[Cite as State v. Nimocks, 2015-Ohio-394.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio                                    Court of Appeals No. L-14-1115

        Appellee                                 Trial Court No. CR0201401139

v.

Timothy Nimocks                                  DECISION AND JUDGMENT

        Appellant                                Decided: January 30, 2015

                                             *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Brenda J. Majdalani, Assistant Prosecuting Attorney, for appellee.

        Tim A. Dugan, for appellant.

                                             *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant, Timothy Nimocks, appeals a May 13, 2014 judgment of the

Lucas County Court of Common Pleas sentencing him on a conviction of attempt to

commit forgery, a violation of R.C. 2923.02 and 2913.31(A)(3) and (C)(1)(a), and a
misdemeanor of the first degree. Appellant pled guilty to the offense. The trial court

sentenced appellant to incarceration at the Corrections Center of Northwest Ohio for a

period of six months.

       {¶ 2} Appellant asserts a single assignment of error on appeal:

              1. The trial court’s sentence is contrary to law.

       {¶ 3} Citing this court’s decision in State v. Polus, 12 N.E.3d 1237, 2014-Ohio-

2321 (6th Dist.), appellant argues that a sentence of six months on a conviction for a first

degree misdemeanor is contrary to law because the sentence exceeds the statutory

maximum sentence of 180 days permitted under R.C. 2929.24(A)(1). The state agrees.

       {¶ 4} Appellant requests this court to reverse the trial court judgment and remand

the case to the trial court for resentencing. The state requests, in the interest of judicial

economy and pursuant to authority granted in App.R. 12(B), that we reverse the trial

court judgment and impose the correct sentence of 180 days. We conclude in the interest

of judicial economy that it is unnecessary to remand the case for resentencing and follow

the procedure recommended by the state.

       {¶ 5} We conclude that the trial court erred in sentencing appellant to a six-month

sentence instead of a 180-day sentence. Accordingly, we reverse the May 13, 2014

judgment of the Lucas County Court of Common Pleas and modify the third paragraph of

the judgment to read as follows:

              After having considered the Presentence Investigation Report and

       having afforded defendant and defense counsel their rights pursuant to Rule




2.
       32(A)(1), the Court orders that defendant be committed to the Corrections

       Center of Northwest Ohio for a period of 180 days until released according

       to law.

       {¶ 6} The costs of this appeal are assessed to the state pursuant to App.R. 24.


                                                                        Judgment reversed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Stephen A. Yarbrough, P.J.
                                               _______________________________
James D. Jensen, J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




3.